Title: From George Washington to the Board of War, 26 August 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          West point August 26. 1779
        
        I have had the honor to receive Your Letters of the 14th & 17th Instant. With respect to the subject of the first—I beg leave to trouble you with the following state of facts—and to refer you to the inclosures No. 1. 2 & 3—to shew how the business of exchanging hides has been conducted and how far and to what end it has been carried on by my permission. When I returned from Philadelphia in the Winter I

found that Lord Stirling on whom the command of the Army devolved in my absence, had issued the order No. 1 directing the Commissary of hides to issue upon the order of the Commandants of Brigades any number of hides that might be necessary to exchange for Shoes. The necessities of the Troops and his Lordships expectation that these might be more speedily relieved in this than any other way—were his only motives to this order; but I immediately discovered that it was contrary to the arrangement which had been established—and that it would neither have an equal or œconomical operation—and therefore suspended it by the Order No. 2. After I had done this many Officers, among ’em Colo. Humpton, represented that they were placed in a very delicate situation and under great embarrassments—as being deprived of the means of complying with the contracts they had made under Lord Stirling’s order. Matters being thus circumstanced—I was obliged to consent to their receiv⟨ing⟩ hides for the purpose—and issued at the same time the order No. 3—that the Supplies obtained this way—might be brought into a proper account. I have now given the Board a full state of matters and they will readily perceive that I am intirely in favor of the System that has been established—and that any deviation from it with my consent or permission—has been the effect of necessity; also that the object of the orders was to procure a supply of Shoes for the Troops. At the same time I will take the liberty to add—that if our stores of Leather will admit of it after a full sufficiency of Shoes are secured which must certainly be first attended to, I should think it not amiss that a quantity of Boots for Officers should be provided as they are generally convenient—and often highly necessary.
        I am exceedingly sorry to find that the Essential business of Cloathing is still in so disagreable a train—and that our prospects of supplies are so very precarious and uncertain. I had hoped from the evident necessity of the thing—and the frequent representations upon the subject—that the provision, both for Officers and Men would at least be comfortable; but it would seem, that there is little reason to expect this—and particularly with respect to the Officers—who must I fear, as I have repeatedly suggested, be compelled in a variety of instances to quit the service. Indeed without they can be relieved—or their nature changed, they will have no alternative. As it is a matter of so much importance and upon which so much may still depend I shall most chearfully do any thing in my power that may have the least possible tendency to promote it and will write to the Several states as you request, and entreat their exertions upon the occasion; but I should be happy if the Supplies from them, were considered as only secondary—in aid of those to be provided by the Continent,

which ought to be our chief dependance. I shall endeavour to have the Small parcell of Linnen which the Board have procured—and have directed to be sent to Camp—distributed in the best manner I can—but three Hundred Shirts which is said will be the amount of it, will contribute so little to the relief of the Officers—that it will scarcely be known—unless by the difficulties and complaints that will attend the distribution.
        The Act of the 16th which the Board have been pleased to transmit is certainly founded in equity; for if the Soldiers cannot be supplied with the Articles of Cloathing, which made a part of the terms of their inlistment—they ought to receive the value of the deficiency.
        But I will take the liberty to suggest, that it is of the highest importance that they should receive the Specific Articles. A pecuniary compensation will in some measure, and possibly may fully satisfy the Soldiers; but it will by no means put ’em in a condition to perform the duties essential to the public service. It should only be considered as an expedient to prevent complaints—after every effort to obtain supplies of Cloathing had been made and failed. The expences to the Continent will be the same in either case, but the advantages arising from an actual supply—and a pecuniary compensation, will widely differ.
        The Board will be pleased to receive the Inclosures No. 4. 5 & 6—which contain Copies of the proceedings of Two Boards of General Officers on the subject of the rank of the Artillery Field Officers—and of the Copy of the Orders to which No. 4 refers—in answer to their request, respecting the Memorial of Colo. Harrison—and which will enable them to report to Congress.
        There appears to be a difficulty in the exchange proposed between Capn Randolph and Colo. Billop as the Board observes, on account of the uneasiness it may excite among our Officers from the disparity in their rank; and yet the former seems to have a sort of claim to the latter—from having captured him upon a former occasion. I almost wish the question from it’s delicacy had not been referred to me. In our late negociations with the Enemy on the subject of prisoners—we have insisted that persons not in Arms, were not subject to Military capture—or Military exchange. Conformably to this doctrine Billop should not have been taken—and since he has been, he can only be considered in the light of a Citizen. In this view—perhaps the exchange might be conducted without giving uneasiness—especially if Mr Billop was given to the State, who had before permitted him to be exchanged for a Continental Officer. If the measure is determined upon—I think it had better be managed by the State and under the discription of Mr Billop for Mr Rand[olph]. There are several of our

Citizens now with the Enemy taken as Mr Billop was—whom we deny to have been legal subjects of capture and refuse their exchange as Military men—and therefore we should not be consistent with ourselves if we were to hold Billop in that light.
        I inclose the Board a Return of Captain Lee’s Artillery Company under the Resolution of the 15th of March.
        By some means or other some difficulties have occurred in the Virginia line with respect to promotion & some other points. I have not a Copy of the Arrangement transmitted from Middle Brook Camp by which the Officers were commissioned. I shall be much obliged by the Board’s transmitting me one as soon as they conveniently can—that things, if possible, may be kept in a right train. I have the Honor to be with great esteem &c. Gent.
      